Title: From George Washington to Elias Dayton, 27 November 1780
From: Washington, George
To: Dayton, Elias


                        
                            Sir,
                             27 November 1780
                        
                        You will take post with and hut your brigade somewhere in the entrance of the Clove as near as possible for
                            convenience of Wood & Water to the forks of the road that go one to Ringwood the other to Charlottenburgh—From
                            thence you will detach constantly light flying parties towards Hackensack the liberty Pole &c. to protect the
                            country and suppress a traffic with the enemy as much as possible; but you will not have stationary guards for this
                            purpose—They are exposed and invite the enemy without answereing the end so well as parties continually moving from one
                            place to another. I have ordered a party of thirty men from Your brigade to take post at Dobbes ferry—You will have them
                            relieved every fortnight. Given at Head Quarters Nov. 27. 1780.

                    